Alexander, C.J.
(concurring) —  The only issue before us is whether the record contains sufficient evidence to support the jury*s finding that Mark Logan Schelin was “armed” with a deadly weapon during the commission of the crimes of manufacturing marijuana and manufacturing marijuana with intent to deliver. “The test for determining the sufficiency of the evidence is whether, after viewing the evidence in the light most favorable to the State, any rational trier of fact could have found guilt beyond a reasonable doubt.” State v. Salinas, 119 Wn.2d 192, 201, 829 P.2d 1068 (1992) (citing State v. Green, 94 Wn.2d 216, 220-22, 616 P.2d 628 (1980)).
Because this was a jury trial, and Schelin is not assailing the trial court’s jury instruction regarding when a person is “armed” with a deadly weapon, we look to see if the State met the evidentiary burden placed on it in the jury instructions. Here the jury was told injury instruction 22 that “[a] person is armed with a deadly weapon if, at the time of the commission of the crime, the weapon is easily accessible and readily available for offensive or defensive use.” Clerk’s Papers at 177. Consequently, that is what the State had to prove in order for the deadly weapon enhancement to attach. Viewing the evidence most favorably to the State, it is readily apparent that the State produced sufficient evidence that Schelin was “armed,” as that term is defined in the jury instruction that is unchallenged on appeal. I, therefore, concur with the majority’s decision that the Court of Appeals should be affirmed.
I write separately simply because, in my view, the State should have been required to show more than what the trial court’s jury instruction required it to show. In that regard, *577I agree with the dissent that the State should have to affirmatively prove beyond a reasonable doubt that there is a nexus between the defendant, the crime, and the deadly weapon. Dissent at 586. The problem for Schelin is that he has not claimed here or at the Court of Appeals that the trial court’s instruction is deficient or that the jury should have received additional instructions regarding when a defendant is armed. He simply says that the evidence the State produced was insufficient to support the jury’s finding that he was armed. Because the jury’s verdict was based on the aforementioned instruction, he is incorrect.
Finally, a brief word about the dissent’s dissertation about what it claims is the majoritys undermining of the guaranty of the right to keep and bear arms as set forth in article I, section 24 of the state constitution. The dissent devotes many pages to this issue despite the fact that Schelin has made no such argument. Indeed, in his petition for review and supplemental brief, Schelin does not even mention that provision of our state’s constitution. A review of the brief he presented to the Court of Appeals is similarly devoid of any reference to the aforementioned article I, section 24. In light of the failure of Schelin to assert that his constitutional right to bear arms has been violated, there should be no discussion of the issue.
I concur with the majority and would affirm the Court of Appeals.